Order granting defendant’s motion for summary judgment and denying plaintiff’s cross-motion for like relief, and the judgment thereon entered unanimously modified, on the law, the judgment vacated, with $50 costs and disbursements to appellant; and the motions for summary judgment denied. The composition of plaintiff’s claim against defendant’s client does not serve to release defendant from the tort claim predicated on his certification of a false financial statement of his client. (New York Trust Co. v. Beairsto, 42 Misc 2d 419, affd. 20 A D 2d 851.) The contract obligation of the client to the plaintiff is separate and apart from defendant’s tort liability to the plaintiff. Triable issues exist, among others, as to whether plaintiff did in fact extend credit to debtor in reliance on the statement, the amount of credit extended thereon, and the damages sustained by plaintiff. Concur — Botein, P. J., Eager, Capozzoli, Rabin and McNally, JJ.